UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1947


EDDIE WISE; DOROTHY MONROE-WISE,

                Plaintiffs - Appellants,

          v.

UNITED STATES DEPARTMENT OF AGRICULTURE; JAMES DAVENPORT,
Individually; MIKE HUSKEY, Individually; AARON A. MARTIN,
Individually; JUAN M. GARCIA, Individually; TOM VILSACK, In
his official capacity as the Secretary of the United States
Department of Agriculture; PAULA F. NICHOLLS, Individually;
DEBBIE   HOUSTON,   Individually;  CYNTHIA   I.   KERNODLE,
Individually; JOE LEONARD, In his official capacity as
Assistant Secretary for Civil Rights of United States
Department of Agriculture,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:13-cv-00234-BO)


Submitted:   January 16, 2015              Decided:   February 3, 2015


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Wise, Dorothy Monroe-Wise, Appellants Pro Se.      Neal
Fowler, Assistant United States Attorney, Thomas Gray Walker,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Appellants Eddie Wise and Dorothy Monroe-Wise appeal

the    district   court’s    orders    denying   their    motion   for   an

evidentiary     hearing   and   granting   the   Defendants’   motion    to

dismiss their civil complaint.         We have reviewed the record and

find   no    reversible   error.      Accordingly,   we   affirm   for   the

reasons stated by the district court.         See Wise v. U.S. Dep’t of

Agric., No. 4:13-cv-00234-BO (E.D.N.C. Oct. 27, 2014; Aug. 19,

2014).      We grant Appellants leave to proceed in forma pauperis

but deny their other pending motions.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      3